Citation Nr: 0326560	
Decision Date: 10/07/03    Archive Date: 10/15/03	

DOCKET NO.  96-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder and anxiety, also claimed as a heart condition, 
hypertension, disability manifested by bone aches, and 
disability manifested by nervousness.   

2.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.   

3.  Entitlement to service connection for colds and a flu-
like illness.   

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from January 1991 
to July 1991 and from September 1994 to December 1994.  He 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War from February 17, 1991, to July 2, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in San 
Juan, Puerto Rico.  


REMAND

Initially, this Board notes that some evidence that was 
written in Spanish was recently translated into English and 
made available to the Board in August 2003.  This evidence 
included a December 2001 statement from the veteran in which 
he asked that his case be reviewed by a decision review 
officer before it was sent to the Board.  38 C.F.R. § 3.2600 
(2002) provides that a claimant who has filed a timely notice 
of disagreement with a decision of the RO by a benefit 
claimed has a right to a review of the decision.  The review 
would be conducted by an adjudication officer, a veteran's 
service center manager, or a decision review officer, at VA's 
discretion.  The regulation applies to all claims in which a 
notice of disagreement was filed on or after June 1, 2001.  
In this particular case, the veteran's notice of disagreement 
was provided prior to that time.  The RO has not had an 
opportunity to respond to the veteran's request.  At the very 
least, the veteran is owed an answer to his request.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make all reasonable efforts to assist a 
claimant in obtaining the evidence necessary to substantiate 
his or claim for a benefit of the laws administered by VA.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2002).  The Board observes that the veteran 
has not been given notice of the VCAA or informed of the 
evidence he should submit and the evidence that VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further review of the record reveals the veteran was accorded 
a PTSD examination by VA in December 2001.  The Axis I 
diagnosis was panic disorder without agoraphobia.  While the 
examiner discussed PTSD, no discussion was provided as to the 
etiology of the panic disorder that was diagnosed.  The Board 
notes the veteran had not been accorded examinations with 
regard to his other claimed disabilities.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should be specifically told of 
the information or evidence he should 
submit, and of the information or 
evidence that VA will obtain with respect 
to his claims.  

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed disabilities at issue 
since service discharge.  After securing 
the necessary release authorization, the 
RO should obtain those records that have 
not been previously secured, especially 
any VA treatment records.  

3.  The veteran should be accorded a 
general medical examination for the 
purpose of determining the nature and 
etiology of any disorder present.  All 
indicated studies and tests are to be 
accomplished.  The examiner is to provide 
an opinion as to whether it is as likely 
as not that any disorder identified is 
attributable to the veteran's periods of 
active service.  The claims folder is to 
be made available to the examiner for 
review prior to examination.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The purpose of this REMAND 
is to comply with governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



